Citation Nr: 1432200	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-42 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's January 1974 military discharge constitutes a bar to VA benefits.
 

REPRESENTATION 

The appellant is represented by: The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The appellant served on active duty from June 1970 to January 1974.  His service period includes time lost under 10 U.S.C.A. § 972 from September 24 to October 1, 1972, October 4 to October 27, 1972, October 31, 1972 to January 30, 1973, February 6, 1973 to March 12, 1973, June 6 to October 31, 1973, and November 1, 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the RO in Montgomery, Alabama, which determined that the character of the appellant's service from July 20, 1971 to January 23, 1974 was a bar to VA benefits.  

In a November 2012 addendum to administrative decision dated in March 1973 and in a November 2012 supplemental statement of the case (SSOC), the RO determined that the Veteran's character of service from June 30, 1970 to January 23, 1974 was a bar to VA benefits. 

The Board notes that a March 1975 administrative decision previously found that the character of the appellant's service constitutes a bar to VA benefits.  However, the Board will review the previous determination on a de novo basis due to the receipt of additional service personnel records.  38 C.F.R. § 3.156 (c) (2013).  After the final 1975 administrative decision, the RO received, and associated with the claims file, additional service personnel records that were not considered in the final 1975 decision. 

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.





FINDINGS OF FACT

1.  The appellant enlisted in the U.S. Army for a period of three years and entered active duty in June 1970. 

2.  On July 19, 1971, prior to the completion of his three-year obligation, the appellant received an honorable discharge for purposes of immediate reenlistment for an additional term of obligation. 

3.  In January 1974, the appellant accepted an undesirable discharge in lieu of trial by general court-martial and he was discharged under other than honorable conditions. 

4.  The record demonstrates that the appellant engaged in lengthy and repeated periods of AWOL, for a total cumulative 270 days of AWOL; the appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.
 
5.  There is no indication that the appellant was insane at any time that he went AWOL or thereafter.
 

CONCLUSION OF LAW

The character of the appellant's January 1974 discharge is a bar to the payment of VA compensation benefits for his entire period of active duty from June 1970  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

 As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA. 

In a February 2008 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service personnel and treatment records are on file and the RO has confirmed the conditional nature of the appellant's January 1974 discharge with the service department.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

2.  Character of Discharge 
 
A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); see also Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which includes, generally, conviction of a felony; and (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

VA regulations provide that an insane person is one who, though not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n). 

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era (from August 5, 1964, through May 7, 1975), prior to the date the person was eligible for discharge under the point or length of service system.  38 C.F.R. § 3.13(a)(2).  Under these circumstances, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b). 

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c); see also VAOGCPREC 8-2000 (July 25, 2000).

In this case, according to appellant's enlistment contracts, he began a three year commitment to the U.S. Army in June 1970.  On July 19, 1971, and prior to the completion of his initial three-year obligation, the appellant was honorably discharged for purposes of immediate reenlistment and he continued active service on July 20, 1971.  

The appellant went absent without leave (AWOL) for 8 days from September 24 to October 1, 1972, for 24 days from October 4 to October 27, 1972, for 92 days October 31, 1972 to January 30, 1973.  The appellant was apprehended by local police and returned to military control on February 1, 1973.  He was placed in confinement for 35 days from February 6, 1973 to March 12, 1973.  On August 7, 1973, the appellant was tried by Special Court Martial and sentenced to confinement at hard labor for 40 days and forfeiture of $150 a month for three months. The appellant continued to absent himself from his unit for 145 days June 6 to October 31, 1973, and for 1 day for November 1, 1973.  The appellant had a total cumulative AWOL of 270 days and he lost a total 305 days of military service under 10 U.S.C. § 972.  

On December 11, 1973, the appellant's service records further indicate that his Commander recommended that the appellant be tried by Special Court Martial with a recommendation for a Bad Conduct Discharge.  The appellant requested a discharge in lieu of Special Court Martial on December 18, 1973.  In his request, the appellant contended that he had financial problems because of non-payment by the Army and he sought employment outside the Army which resulted in his repeated AWOL violations.  In a January 10, 1974 memorandum, the appellant's LTC commanding officer recommended the approval and issuance of an Undesirable Discharge, in consideration of the appellant's prior favorable service in Vietnam, his current hostile attitude towards the Army, and his repeated and extended AWOL coupled with his previous conviction for that offense. 

The appellant's request was granted and he discharged under "Other than Honorable Conditions" on January 23, 1974.  The appellant's DD Form 214 shows that in January 1974, he was discharged under other than honorable conditions. 

Shortly after his discharge, the Veteran applied for VA compensation benefits.  A March 1975 VA Administrative Decision determined that the appellant's character of discharge from July 20, 1971 to January 23, 1974 was under other than honorable conditions.  It was noted that a pattern of willful and persistent misconduct was demonstrated, and that he had lost 305 days during service without a showing of insanity or compelling circumstances to mitigate his conduct.  It was determined that the appellant's discharge of under other than honorable conditions was a bar to VA benefits and that he was not entitled to VA health care benefits under Chapter 17.  That administrative decision was confirmed in June 2008 following the Veteran's application for entitlement to service connection for posttraumatic stress disorder (PTSD).  In a November 2012 addendum to administrative decision dated in March 1973, the RO determined that the Veteran's character of service from June 30, 1970 to January 23, 1974 was considered a bar to VA benefits because his initial enlistment from June 30, 1970 to July 19, 1971 was a conditional discharge for re-enlistment and his subsequent discharge was under other than honorable due to willful and persistent misconduct.  This was also considered in a November 2012 supplemental statement of the case (SSOC). 

The appellant's contends that his July 19, 1971 discharge was honorable and should create two periods of service.  Under this theory, the first of his two service periods would be under honorable conditions.  He argues that VA benefits should be allowed based on the first period of service.  In the alternative, the appellant contends that he was suffering from PTSD during his period of service which resulted in periods of AWOL and ultimately led to his discharge.  

Initially, the Board finds that the July 1971 discharge was conditional and concludes that the appellant had only one period of service for which 1974 discharge is determinative as to the character of his service.  The DD 214 for the period ending July 19, 1971 has been of record since the appellant's original claim in 1975.  The July 1971 DD 214 states that the appellant was honorably discharged and immediately reenlisted the following day for a new three year tour of duty.  

Pursuant to the applicable VA law and regulations, a discharge or release to reenlist issued during the Vietnam era is considered a conditional discharge.  38 C.F.R. § 3.13(a).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.313(b). 

A person may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.313(c).  If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  38 C.F.R. § 3.13(b); VAOGCPREC 8-2000 (July 25, 2000).

In this case, the character of discharge as contained on the July 1971 DD 214 is not binding because the discharge was conditional for reenlistment prior to the completion of his original service obligation.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13(a).  Although the appellant's 1970 enlistment contract is not of record, the appellant's DD214s and a National Personnel Records Center (NPRC) summarizes the appellant's terms of enlistment, which demonstrate that his 1971 discharge was conditional. 

In 2012, the RO requested information regarding the appellant's service from the NPRC.  The NPRC responded that the appellant had entered service on June 30, 1970, on a three year contract, but he was honorably discharged on July 19, 1971, and re-enlisted on July 20, 1973 for a three year contract.  The July 1971 DD 214 states that the appellant was honorably discharged for immediately reenlistment.  

The DD214s and the NPRC summaries of the appellant's terms of enlistment are the best evidence available to adjudicate this claim.  The remaining service personnel and treatment records do not describe the original enlistment contract or re-enlistment contract.  The original documents are not available, having been lost or destroyed.  The appellant has not contested the NPRC's summary of his initial service obligation by statement or testimony in the course of this appeal. 

In light of the foregoing, the Board finds that the appellant's initial service obligation was three years.  Completion of his initial service obligation period occurred on June 29, 1973.  The July 1971 discharge was for immediate reenlistment occurred prior to completion of the initial service obligation.  The Board finds that the appellant's July 9171 discharge was conditional.  38 C.F.R. § 3.13.  The Board cannot rely on the July 1971 DD 214 to establish the character of the appellant's service.  The appellant's service from June 1970 to January 1974 must be considered a single period of service with the character of discharge determined by the January 1974 discharge, other than under honorable conditions.  38 C.F.R. § 3.12.  

As noted above, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A person discharged under conditions other than honorable by willful and persistent misconduct is statutorily barred from VA benefits. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).

The appellant's total cumulative period of AWOL was 270 days, which is considerably lengthy, and continued to persist in such offense even following his August 1973 Special Court Martial.  In addition, as the appellant noted in 1973, and again in 2008, his actions were deliberate and intentional, as he stated he left his unit so that he could find employment outside the Army.  After the August 1973 Special Court Martial, it is abundantly clear that the appellant knew consequences of AWOL, and he was at risk of an undesirable discharge, and he still chose to continue offense until November 1, 1973.

The Board therefore can only conclude that the appellant's cumulative AWOL of 270 days was tantamount to willful and persistent misconduct because it involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  This was not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4); see also Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

Accordingly, the Board concludes the period of service from June 30, 1970 to January 23, 1974 ended with an other than honorable discharge due to willful and persistent misconduct and consequently is for all intents and purposes dishonorable service for VA compensation purposes and, thus, a bar to the Veteran receiving VA benefits based on that service.

The only defense to the statutory bar to benefits is if that the person was insane at the time of committing the underlying offense resulting other than honorable discharge due to willful misconduct.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Based on all the procurable evidence, the Board finds that the appellant was not insane at the time his cumulative 270 days of AWOL.

The evidence does not show that the appellant contended that he was insane at the time of committing the offenses (periods of AWOL) resulting in his discharge during his period of service.  See 38 C.F.R. § 3.12(b).  He did not offer such a defense in service and there is no indication in the service medical records or otherwise of the existence of any insanity at the time of the commission of the offense leading to his discharge.  The appellant's service treatment records are negative for findings of a psychiatric disability.  Despite the appellant's reports of nervous troubles on his November 1973 report of medical history, he received a normal psychiatric evaluation at that time.  It was specifically noted that the appellant was free of mental defect.  

The claims file does not contain any medical opinions to support a finding of insanity during that time, and there is no evidence that the appellant has ever been determined to be incompetent or incapable of understanding the consequences of his actions in service. 

Notably, it was not until after he was informed of that his character of discharge was a bar to VA benefits did the appellant assert that he suffered from PTSD during his service.   The record shows that the appellant had previously argued that financial circumstances resulted in multiple periods of AWOL.  The Board finds the appellant's current assertions that he was insane due to his PTSD symptoms at the time of his AWOL offenses are inconsistent with his prior statements, and are not credible. 

As such, the Board finds there is no credible or probative evidence of insanity at the time the appellant committed the offenses in question (periods of AWOL).

Under the circumstances set forth above, the Board concludes that the character of the appellant's January 1974 discharge is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303(b); 38 C.F.R. §§ 3.1, 3.12, 3.13.


ORDER

The character of the appellant's January 1974 discharge from active military service is a bar to the receipt of VA benefits and the appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


